DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 13-16 in the reply filed on 09/22/2022 is acknowledged.
Claims 1-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected apparatus, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/22/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Barry (US Patent No. 1,428,677) in view of Hardy (US PGPub. No. 2014/0287401 A1).
In Reference to Claims 13, 15, and 16
 	Barry teaches (Claim 13) A method of retrofitting a mittened doll with a posable glove comprising the steps of providing a doll having an arm terminating with a mitten (fig. 4, items 3); providing a simulated glove including a hand portion [] (items 11, fig. 6), the hand portion having a free edge positioned opposite of the finger members (open end of item 11, fig. 6), [], []; positioning the simulated glove such that the simulated glove obscures the mittened hand (fig. 6); []; [];
	(Claim 15) wherein the step of securing the simulated glove to the doll includes extending the mitten into a sleeve of the simulated glove (fig. 4, page 1 lines 65-66).
	Barry fails to teach the bendable finger members and attachment member of claims 13 and 16. 
	Hardy teaches (Claim 13) a plurality of finger members being attached to and extending away from [a] hand portion (items 70/72, fig. 1, also items 2072a, fig. 30A); each of the finger members being bendable and retained in a bent position (fig’s 30A-D and paragraph 0138-139); an attachment member being positioned on the simulated [hand] adjacent to [a] free edge (attachment rings of item 2030 attached to item 2084, fig. 30A); securing the simulated [hand] to [a] doll with the attachment member (via item 2084 / 84, paragraph 0137, fig’s 1 and 30A); and bending the finger members to selective positions relative to each other and the hand portion to define a pose (fig’s 30A-D and paragraph 0140);
	(Claim 16) wherein the step of bending the finger members further includes bending metallic wires positioned within the finger members and hand portion (paragraphs 0137-0140).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided to have provided the doll of Barry with the feature of bendable finger members and an attachment member as taught by the doll device of Hardy for the purpose of allowing the doll to be positioned in a wider variety of configurations as taught by Hardy (summary and paragraph 0138), as well as for the purpose of providing a more reliable and durable connection between components of the doll as taught by Hardy (summary and paragraph 0063), making the system more versatile, more reliable, and more interesting and attractive to the users. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Barry in view of Hardy, and further in view of Clark (US PGPub. No. 2012/0030855 A1).
In Reference to Claim 14
 	The modified device of Barry teaches all of claim 13 as discussed above. 
Barry fails to teach the feature of claim 14. 
Clark teaches (Claim 14) wherein [a] step of securing [a] glove to [a hand] further includes: the steps of encircling [an] arm with a pair of tabs of the attachment member to form an enclosed loop with the tabs; and attaching the tabs together with a coupler (fig’s 3, 4, and 5, items 126 and lower portion of item 124; couplers 126 and 128; paragraph 0023).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the glove of Barry with the feature of using attachment tabs to couple the glove to a hand as taught by the glove of Clark for the purpose of allowing a user to more easily attach and tension the glove to a hand as taught by Clark (paragraph 0006), making the system more reliable, and more attractive to the users.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited references disclose inventions similar to applicant’s claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH B BALDORI whose telephone number is (571)270-7424. The examiner can normally be reached Monday - Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH B BALDORI/Primary Examiner, Art Unit 3711